           Case 2:18-cv-01308-RSL Document 30 Filed 09/25/19 Page 1 of 4




                                                   THE HONORABLE Robert S. Lasnik




                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE

S.L. by and through his parents and
guardians, J.L. and L.L.,
                                             Case No. 2:18-cv-01308-RSL
                     Plaintiffs
                                             NOTICE OF CHANGE OF
      v.                                     NOTING DATE

PREMERA BLUE CROSS, AMAZON
CORPORATE LLC GROUP HEALTH
AND WELFARE PLAN, and AMAZON
CORPORATE LLC,

                     Defendant.



TO:            Clerk of the Court

AND TO:        All Defendants and their Counsel of Record

      Please take notice that Plaintiff’s Motion to Compel has been re-noted for

Thursday, October 24, 2019.

//

//

//



Page 1 - NOTICE OF CHANGE OF NOTING DATE                    Megan E. Glor, Attorneys at Law
(No. 2:18-cv-01308-RSL)                                      707 NE Knott Street, Suite 101
                                                                 Portland, OR 97212
                                                                    503-223-7400
      Case 2:18-cv-01308-RSL Document 30 Filed 09/25/19 Page 2 of 4



     Dated September 25, 2019

                                   s/ Megan E. Glor
                                   Megan E. Glor, OSB # 930178
                                   (Admitted ​pro hac vice)
                                    707 NE Knott Street, Suite 101
                                    Porltand, OR 97212
                                    Tel. (503) 223-7400 Fax. (503) 751-2071
                                    megan@meganglor.com
                                   Attorneys for Plaintiff




Page 2 - NOTICE OF CHANGE OF NOTING DATE           Megan E. Glor, Attorneys at Law
(No. 2:18-cv-01308-RSL)                             707 NE Knott Street, Suite 101
                                                        Portland, OR 97212
                                                           503-223-7400
         Case 2:18-cv-01308-RSL Document 30 Filed 09/25/19 Page 3 of 4



                             CERTIFICATE OF SERVICE

       I hereby certify that on September 25, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which will send notification of
such filing to the following:

   ● Ada W. Dolph
     adolph@seyfarth.com, nszymborski@seyfarth.com

   ● Megan E. Glor
     megan@meganglor.com

   ● Eleanor Hamburger
     ehamburger@sylaw.com, matt@sylaw.com, theresa@sylaw.com

   ● Gwendolyn C. Payton
     GPayton@kilpatricktownsend.com, abianco@kilpatricktownsend.com,
     irountree@kilpatricktownsend.com

   ● Richard E. Spoonemore
     rspoonemore@sylaw.com, matt@sylaw.com, rspoonemore@hotmail.com,
     theresa@sylaw.com

and I have mailed by United States Postal Service the document to the following
non-CM/ECF participants:

   ● (No manual recipients)

      DATED: September 25, 2019, at Portland, Oregon.

                                                 s/ Megan E. Glor
                                                Megan E. Glor
                                                megan@meganglor.com




Page 3 - NOTICE OF CHANGE OF NOTING DATE                   Megan E. Glor, Attorneys at Law
(No. 2:18-cv-01308-RSL)                                     707 NE Knott Street, Suite 101
                                                                Portland, OR 97212
                                                                   503-223-7400
      Case 2:18-cv-01308-RSL Document 30 Filed 09/25/19 Page 4 of 4




Page 4 - NOTICE OF CHANGE OF NOTING DATE        Megan E. Glor, Attorneys at Law
(No. 2:18-cv-01308-RSL)                          707 NE Knott Street, Suite 101
                                                     Portland, OR 97212
                                                        503-223-7400
